OPINION — AG — IF UPON HEARING (UPON A VERIFIED APPLICATION OF ANY PERSON WHOSE ATTORNEY, STATING SUCH FACTS), THE BOARD OF TAX ROLL CORRECTIONS OF A COUNTY CREATED BY STATUTE WHICH NOW APPEARS AS 68 O.S.H. 184(D) FINDS THAT THE COUNTY ASSESSOR, OR THE COUNTY BOARD OF EQUALIZATION, HAS INCREASED THE VALUATION OF ANY REAL PROPERTY DESCRIBED IN SUCH APPLICATION FOR ANY TAX YEAR OVER THE ASSESSMENT THEREOF FOR THE PROCEEDING YEAR, AND THAT NO DUPLICATE COPY OF A NOTICE OF SUCH INCREASE SHOWING THE DATE OF ISSUANCE AND MAILING OR DELIVERY OF SUCH NOTICE, AS REQUIRED BY 68 O.S.H. 15.41, APPEARS IN THE RECORDS OF COUNTY COUNTY ASSESSOR, OR IN THE RECORDS OF THE SECRETARY OF THE BOARD OF EQUALIZATION, AS THE CASE MIGHT BE, AND THAT THE APPLICANT AND THEN OWNER OF SUCH REAL PROPERTY DID NOT HAVE ACTUAL KNOWLEDGE OF SUCH INCREASE IN ASSESSMENT IN TIME TO FILE A COMPLAINT BEFORE THE COUNTY BOARD OF EQUALIZATION, AS PROVIDED FOR IN 68 O.S.H. 15.41 PRIOR TO THE ADJOURNMENT OF SAID BOARD OF SAID YEAR. CITE: 68 O.S.H. 15.49, 68 O.S.H. 15.42, 68 O.S.H. 15.49 (JAMES C. HARKIN)